Citation Nr: 1439217	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  03-15 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Gerard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran, G.P. and L.P.


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1975 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a Board hearing before the undersigned in December 2007.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board notes that in a separate Board decision in May 2005, service connection for posttraumatic stress disorder (PTSD) was denied.  The Veteran appealed to the Court of Appeals for Veterans Claims (the Court), which affirmed the Board's decision in October 2007.  Although the Veteran then appealed the Court's decision to the Court of Appeals for the Federal Circuit, that court dismissed the appeal as untimely in June 2008.  Therefore, as the issue of service connection for PTSD has been finally adjudicated, it will not be considered in the context of the current claim on appeal for service connection for an acquired psychiatric disability.


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's service-connected diabetes mellitus has aggravated his acquired psychiatric disability beyond its natural progression.

2.  The evidence of record demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, service connection for an acquired psychiatric disability, other than PTSD, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for assignment of a total disability rating based on individual unemployability are met on a schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.

II.  Service Connection

The Veteran asserts that he has a current psychiatric disability that was caused or aggravated beyond its natural progression by his service-connected diabetes mellitus.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2013).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is undisputed that the Veteran has a current psychiatric disability diagnosis.  Indeed, the Veteran has had a long history of treatment for various psychiatric disabilities, to include depression, anxiety, mood disorder, and schizoaffective disorder, which was diagnosed most recently by a February 2012 VA examiner.  It is also undisputed that the RO has awarded the Veteran service connection for diabetes mellitus, effective in July 1975.  As such, Wallin elements (1) and (2) are satisfied.  

With respect to Wallin element (3), there are two medical opinions of record favoring a finding that the Veteran's diabetes has aggravated his psychiatric disability beyond its natural progression.  Notably, in April 2003, a rehabilitational psychologist evaluated the Veteran and determined that his "emotional state is a direct result of his general medical condition, mainly his Diabetes Mellitus."  She went on to note that the Veteran's psychiatric disability was a "secondary condition which is severe and also impacts upon his physical deficits."  See the April 17, 2003 Rehabilitation Evaluation of Dr. E.M.T.  Subsequently, when asked to specifically address the impact, if any, the Veteran's diabetes had on the development of his  current psychiatric disability, the June 2012 VA examiner found that his schizoaffective disorder "was made worse by his ongoing medical problems, particularly the diabetes."   The June 2012 VA examiner explained that the Veteran "remains obsessed with his diabetic condition" and that his psychiatric disability had increased in severity due to his service-connected conditions.  See the June 2012 VA examiner's report at 8.  

Significantly, the agency of original jurisdiction (AOJ) determined that the June 2012 VA examiner's opinion was inadequate because the examiner could not determine a baseline level of severity for schizoaffective disorder before the onset of aggravation, without resorting to speculation.  As a result, the AOJ discounted the June 2012 VA examiner's opinion and solicited another opinion in July 2013 from Dr. D.J.N., who in contrast determined that the Veteran's psychiatric condition was aggravated by instances of polysubstance abuse in 2001 and 2006, and was not made worse by his diabetes.  

The Board notes that the regulation governing secondary service connection claims, 38 C.F.R. § 3.310, was amended, effective October 10, 2006, during the pendency of this appeal.  See Claims Based on Aggravation of a Nonservice-Connected Disability, 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Under the revised regulation, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  See 38 C.F.R. § 3.310(b) (2013). 

Crucially however, when the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant generally applies.  See Kuzma v. Principi, 341 F.3d 1327, 1329 (Fed. Cir. 2003), see also VAOPGCPREC 7-2003 (Nov. 19, 2003).  In this case, the Veteran's claim for secondary service connection was received well before this regulation change.  As the version of 38 C.F.R. § 3.310 in effect at the time the Veteran filed his claim did not require the rating activity to determine the baseline level of severity of the nonservice-connected disability, it is more favorable to the Veteran in this case.  The Board will therefore apply the version of the regulation in effect prior to the October 2006 amendments.  In so doing, the Board accordingly finds the fact that the June 2012 VA examiner could not establish a baseline level of severity for the Veteran's schizoaffective disorder to have no bearing on the adequacy of the June 2012 examination, or the VA examiner's overall conclusions. 

The record therefore demonstrates that competent physicians have disagreed over the extent to which the Veteran's service-connected diabetes has aggravated his psychiatric disability, if at all.  On the one hand, both the June 2012 VA examiner and the Veteran's rehabilitational psychologist believe the Veteran's diabetes clearly aggravated the Veteran's schizoaffective disorder.  On the other, Dr. D.J.N. found no such relationship, and instead attributed any aggravation to polysubstance abuse.   The Board finds the evidence of record for and against the Veteran's psychiatric disability claim to be at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). 

The benefit-of-the-doubt rule is applicable in this case.  Wallin element (3) is satisfied, and the benefit sought on appeal is allowed.

III.  TDIU

The Veteran asserts that his service-connected disabilities prevent him from securing a substantially gainful occupation.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2013).  A total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).

Recognizing that the Veteran's newly service-connected psychiatric disability has not yet been rated by VA, the Board notes that the Veteran still meets the threshold percentage requirements under 38 C.F.R. § 4.16(a), as his diabetes is currently rated 40 percent disabling, and he has a combined disability rating of 80 percent.  

Pertinently, the record demonstrates that the Veteran last worked in 2001 as a teacher.  He reported having at least 30 different jobs from 1979 to 1998, and that he had to stop working in 2001 due to complications associated with his service-connected diabetes.  

Upon review of the record, there is no question that the Veteran is currently unemployable.  He has been awarded disability compensation benefits from the Social Security Administration, and his physicians have determined that his disabilities prohibit him from working.  The key question at issue is whether the Veteran's unemployability is due to his service-connected disabilities, which include diabetes mellitus, diabetic peripheral neuropathy of both lower extremities, hypertension, erectile dysfunction, urinary frequency and now, an acquired psychiatric disability.

Significantly, in April 2003, a rehabilitational psychologist determined that the Veteran is "unable to sustain[] substantial gainful work activity, at any skill or exertional level, based on his education, training, past work experience and current level of symptoms pertaining to his service connected disability."  See the April 17, 2003 Rehabilitation Evaluation of Dr. E.M.T.  In particular, she noted that the Veteran is a well-educated individual that would like to work, but "due to uncontrolled diabetes and the problems related to this condition, he is unable to work . . . ."  As noted above, Dr. E.M.T. also linked the Veteran's "emotional state" to his diabetes at the time, noting that it was a severe secondary condition that impacts his physical deficits.  Id.

Similarly, a VA physician noted in a December 2006 examination report that the Veteran's diabetes and its side effects impact his activities of daily living and "hinder his occupational functioning."  Although Dr. D.J.N. disagreed with this assessment in a March 22, 2007 summary report, she pertinently attributed the Veteran's occupational impairment instead to his now service-connected "psychiatric problems."  The Board notes that the June 2012 VA examiner specifically determined that the Veteran's schizoaffective disorder causes "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood," and that the Veteran is not capable of managing his financial affairs, as he is actively delusional.  See the June 2012 VA examiner's report, at 4, 7.   

The Veteran has submitted statements and competently testified about the negative impact his service-connected diabetes and psychiatric have had on his ability to work since 2001, and the Board finds such testimony credible.  

The evidence described above support a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities-in particular, his diabetes mellitus and his psychiatric disability.  The fact that competent physicians differ in opinion over the degree to which either the Veteran's diabetes or his psychiatric disability contribute to his unemployability is of no consequence, as both disabilities are now service-connected disabilities.  Entitlement to TDIU is granted.



ORDER

Service connection for an acquired psychiatric disability, other than PTSD, is granted.

Entitlement to TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


